Name: Commission Regulation (EC) No 2626/1999 of 13 December 1999 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  economic analysis
 Date Published: nan

 Avis juridique important|31999R2626Commission Regulation (EC) No 2626/1999 of 13 December 1999 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff Official Journal L 321 , 14/12/1999 P. 0003 - 0003COMMISSION REGULATION (EC) No 2626/1999of 13 December 1999amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs TariffTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff(1), as last amended by Commission Regulation (EC) No 2204/1999(2), and in particular Article 9 thereof,Whereas:(1) It is necessary to make a distinction between mushrooms prepared or preserved by vinegar or acetic acid of subheading 2001 90 50 on the one hand and mushrooms otherwise prepared or preserved than by vingegar or acetic acid of subheading 2003 10 on the other hand;(2) According to the text of the Harmonised System Explanatory Notes to heading No 2001, amongst other additivies, salt can be added to products of that heading. In this case salt has been added for the purposes of the preparation only;(3) In order to be able to make the distinction with products of subheading 2003 10, it seems necessary to limit the total content of salt in products of subheading 2001 90 50;(4) It seems appropriate to limit the salt content to a maximum of 2,5 % by weight;(5) It is necessary to clarify Additional Note No 1 to Chapter 20 to reflect this decision;(6) Points 3 and 4 of the Annex to Commission Regulation (EC) No 1196/97(3), that previously served to classify such products on the basis of their vinegar content, irrespective of the salt content, should be repealed;(7) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee;HAS ADOPTED THIS REGULATION:Article 1Additional Note 1 of Chapter 20 of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87 is replaced by: "1. For the purposes of heading No 2001, vegetables, fruit, nuts and other edible parts of plants prepared or preserved by vinegar or acetic acid must have a content of free, volatile acid of 0,5 % by weight or more, expressed as acetic acid. In addition mushrooms falling under subheading 2001 90 50 should not have a salt content exceeding 2,5 % by weight."Article 2Points 3 and 4 of the Annex to Regulation (EC) No 1196/97 are hereby repealed.Article 3This Regulation shall enter into force on the 21st day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 December 1999.For the CommissionMario MONTIMember of the Commission(1) OJ L 256, 7.9.1987, p. 1.(2) OJ L 278, 28.10.1999, p. 1.(3) OJ L 170, 28.6.1997, p. 13.